Case 7:17-cr-00056-MFU Document 258 Filed 02/24/20 Page 1 of 2 Pageid#: 1022




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

                           CRIMINAL MINUTES – JURY TRIAL
                                             Day 5

Case No.: 7:17CR00056                                                   Date: 2/24/2020


Defendant: Monta Orlando Jordan,                     Counsel: Louis Nagy, Gene Hart - CJA
custody



PRESENT:        JUDGE:                Michael F. Urbanski, CUSDJ
                TIME IN COURT:        9:49-11:27, 11:48-1:01, 2:14-3:31, 3:51-5:31 5h 48m
                Deputy Clerk:         Kristin Ayersman
                Court Reporter:       Mary Butenschoen
                U. S. Attorney:       Kari Munro
                USPO:                 Andrew Ridgway
                Case Agent:           Ryan Sloan, DEA; Joe Crowder, VSP
                Interpreter:          none


                                    LIST OF WITNESSES

    GOVERNMENT                                       DEFENDANT
  1.   Chelsea Marie Fry                        1.
  2.   Enrique Garzon – counsel present
  3.   Todd Morehead
  4.   Ryan Sloan
  5.   Kent Weatherford



PROCEEDINGS:
     Government presents evidence. Chelsea Marie Fry, sworn. US Ex 116, m/r. Court gives
     jury cautionary instruction. Court gives limiting instruction. US Ex 119, m/r. Recess
     11:27 Reconvene 11:48 Ms. Fry, still sworn. Cross. Redirect. Additional cross. Witness
     excused. Recess 1:01 Reconvene 2:14 George Miller, Esq. present, counsel for Enrique
     Garzon, US witness. Mr. Garzon sworn. Court advises Mr. Garzon on the record. Jury
     returns, witness sworn before the jury. Court gives jury cautionary instruction. Court
     allows witness to come off of witness stand to ID defendant. Cross. Witness excused.
     Todd Morehead, sworn. US Ex 148, 142, 144, 146, 149-153, m/r. Cross. Recess 3:31
     Ryan Sloan, sworn. US Ex 235, 236, 115, 114, 189, 199, 129, 131, 133, 135, 139, 141,
Case 7:17-cr-00056-MFU Document 258 Filed 02/24/20 Page 2 of 2 Pageid#: 1023
      m/r. No cross. Witness excused. Kent Weatherford, sworn. US Ex 222-226, by
      agreement, m/r. No cross, witness excused. US has no further witnesses, but does have
      some stipulations to present to the court – two stipulations read into the record.
      Government rests, jury excused. 4:55
      Defendant makes Motion for Judgment of Acquittal under Rule 29, as stated on record.
      Court overrules motion as to Counts 1, 3, 4 and 5; asks US to respond re Count 6.
      Additional argument by dft.
      Court     grants    denies as to Counts 1, 3, 4 and 5     takes Count 6 under advisement
      until 2/25/2020.

       Court addresses jury instructions with counsel. Court will provide a set of jury
       instructions for each juror.
       Defendant remanded to custody.
